UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to Commission File Number 0-25765 CHINA FORESTRY, INC. (Exact name of Registrant as specified in its charter) Nevada 87-0429748 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Economic Development Zone of Hanzhong City, Shaan’xi Province, The People’s Republic of China (Address of principal executive offices) (011) (86) 29-85257870 (Registrant's telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act: Large Accelerated Filero Accelerated Filero Non-accelerated Filero Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: August 10, 2011, 156,000,000 shares. CHINA FORESTRY, INC. Form 10-Q for the period ended June 30, 2011 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Consolidated Balance Sheets at June 30, 2011 (Unaudited) andDecember 31, 2010 3 Unaudited Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2011 and 2010 4 Unaudited Consolidated Statements of Cash Flows for the Six MonthsEnded June 30, 2011 and 2010 5 Notes to Unaudited Consolidated Financial Statements 6 - 17 ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 ITEM 3 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 24 ITEM 4 - CONTROLS AND PROCEDURES 24 PART II - OTHER INFORMATION ITEM 6 - EXHIBITS 24 SIGNATURES 25 2 PART I - FINANCIAL INFORMATION ITEM1 - FINANCIAL STATEMENTS CHINA FORESTRY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, December 31, ASSETS Current Assets Cash and cash equivalents $ Restricted cash (Note 10) - Accounts receivable, net (Note 5) Other receivables Other receivables-related parties (Note 16) Inventories (Note 6) Prepayment (Note 7) Total Current Assets Property, plant and equipment, net (Note 8) Intangible assets (Note 9) Total Assets $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Short-term loans (Note 10) $ Accounts payable Other payables Due to related parties (Note 16) Accrued expenses Interest payable Advance from customers Long-term loans due within one year (Note 11) Total Current Liabilities Convertible promissory note-shareholders (Note 12) Total Liabilities Shareholders' Equity (Deficit) Preferred stock, $0.001 par value; 10,000,000 shares authorized; 0 shares issued and outstanding - - Common stock, $0.001 par value; 200,000,000 shares authorized, 156,000,000 shares issued and outstanding Additional Paid-in Capital Accumulated Deficit ) ) Accumulated other comprehensive income Shareholders' Equity (Deficit) ) ) Total Liabilities and Shareholders' Equity $ See Notes to Consolidated Financial Statements 3 CHINA FORESTRY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended For the Six Months Ended June 30, June 30, Revenue Net sales $ Cost of Goods Sold ) Gross Profit Operating Expenses Selling expenses General and administrative expenses (Note 13) Total operating expenses Loss from operations ) ) Other Income (Expenses) Interest expense ) Other expenses ) - ) - Other income Total other income (expenses) ) ) Loss before income taxes ) ) ) Income taxes - Net Income (Loss) $ ) $ ) $ $ ) Net Loss per share - basic and diluted $ Weighted average shares outstanding- basic and diluted See Notes to Consolidated Financial Statements. 4 CHINA FORESTRY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended June 30, Operating Activities: Net income (loss) $ $ ) Adjustments to reconcile income (loss) to net cash provided by operations Depreication Provision for bad debts - Amortization of intangible assets 97 93 Loss(Gain) on disposal of property, plant and equipment ) Changes in operating assets and liabilities: Restricted cash ) Accounts receivable, net Other receivables ) Inventories ) Prepayment ) ) Accounts payable ) Other payables ) Accrued expenses ) Interest payable Advance from customers ) Net cash provided by (used in) operating activities Investing Activities Purchase of properties, plant and equipment ) - Proceeds from disposal of properties, plant and equipments Loan made to related parties ) - Net cash provided by (used in) investing activities ) Financing Activities Proceeds from short-term and long-term loans Proceeds from related parties Repayment to related parties ) ) Repayment of loans ) ) Proceeds from capital contribution - Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash ) ) Increase(decrease) in cash Cash at beginning of period Cash at end of period $ $ Supplemental disclosure of cash flow information Interest paid $ $ Income taxes paid $
